Citation Nr: 1137478	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-33 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to January 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Hartford (Newington), Connecticut, which granted service connection for degenerative joint disease of the right knee, and which assigned an initial 10 percent disability rating, effective as of April 23, 2008, the date of the Veteran's claim.   The Veteran expressed disagreement with the initial disability rating and perfected a substantive appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In correspondence received by the Board in September 2011, the Veteran indicated that he wished to be scheduled for a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He has the right to such a hearing.  38 C.F.R. § 20.700(a) (2010).  As such, a remand is warranted so that the Veteran may be afforded the requested Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the Veteran for a Travel Board hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


